DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 4-6, 8, 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US Pub: 2013/0271420 A1).
 	As to claim 1, Chen discloses a touch display device (i.e. the display of figure 6 embodiment is said to be an LCD touch screen device) (see Fig. 6, [0051]) comprising: 
 	a touch display panel (i.e. the Touch screen display of figure 6, element 70) (see Fig. 6, [0051]); 
 	a power management circuit (i.e. the element 250 of figure 14 embodiment which control the power supply for the Touch panel 70) (see Fig. 14, [0090-0091]), coupled to the touch display panel to selectively supply a common voltage to the touch display panel (i.e. as seen in 
 	a display driving circuit (i.e. the circuitry 74) (see Fig. 14), suitable for driving the touch display panel to display an image (i.e. element 74 allow the LCD display to output image to the user) (see Fig. 14), and notifying the power management circuit to perform a voltage adjustment of the common voltage during a voltage adjustment period (i.e. as seen in figure 14 the driving circuit 74 is connected to control circuit 76 which is part of the driving system that communicate with the Power management circuit 250 with PWM signal to direct the synchronized application of touch sensing with the common voltage adjustment to eliminate noise from touch based input) (see Fig. 14-19, [0091-0098]); and 
 	a touch circuit (78), suitable for individually performing a touch sensing operation on a plurality of sensing lines of a touch sensing layer of the touch display panel (i.e. as seen in figures 14-19 uses the sensing lines Ym to sense control of the touch panel) (See Fig. 14, [0091]), so as to generate a plurality of touch sensing data corresponding to the plurality of sensing lines, wherein the touch circuit ignores the plurality of touch sensing data corresponding to the voltage adjustment period (i.e. the interference period is ignored as seen in figure 12 which shows a delay period which reject the noise) (see Fig. 12, [0083-0085]), or the touch circuit suspends performing the touch sensing operation on the plurality of sensing lines of the touch sensing layer during the voltage adjustment period (i.e. the PWM synchronization method is applied to the power manage circuit 250 to adjust the touch input time to avoid the interference period and reject the touch sensing operation during such period) (see Fig. 14-19, [0091-0098]).

 	selectively supplying a common voltage to a touch display panel by a power management circuit (i.e. as seen in figures 12 and 14 power management circuit 250 is coupled to the display via the element 100, driving circuitry which control the DC-DC clock which applies the common voltage to the touch display panel which applies the common voltage pulses selectively to allow for interference rejection) (see Fig. 12, 14, [0090-0092]); 
 	driving the touch display panel to display an image by a display driving circuit (i.e. as seen in figure 14 the touch display panel display image on the LCD panel 70) (see Fig. 14) 
 	notifying the power management circuit to perform a voltage adjustment of the common voltage during a voltage adjustment period by the display driving circuit(i.e. as seen in figure 14 the driving circuit 74 is connected to control circuit 76 which is part of the driving system that communicate with the Power management circuit 250 with PWM signal to direct the synchronized application of touch sensing with the common voltage adjustment to eliminate noise from touch based input) (see Fig. 14-19, [0091-0098]);
 	individually performing a touch sensing operation on a plurality of sensing lines of a touch sensing layer of the touch display panel by a touch circuit, so as to generate a plurality of touch sensing data corresponding to the plurality of sensing lines (i.e. as seen in figures 14-19 uses the sensing lines Ym to sense control of the touch panel) (See Fig. 14, [0091]); and 
 	ignoring the plurality of touch sensing data corresponding to the voltage adjustment period by the touch circuit (i.e. the interference period is ignored as seen in figure 12 which shows a delay period which reject the noise) (see Fig. 12, [0083-0085]), or suspending performing the touch sensing operation on the plurality of sensing lines of the touch sensing layer during the voltage adjustment period by the touch circuit (i.e. the PWM synchronization method is applied to the power manage circuit 250 to adjust the touch input time to avoid the interference period and reject the touch sensing operation during such period) (see Fig. 14-19, [0091-0098]).
 	As to claim 3, Chen teaches the touch display device according to claim 1, wherein the display driving circuit notifies the touch circuit of the voltage adjustment period (i.e. as seen in figure 12 and 14, the synchronization control 104 applies the PWM signal from the control circuit 76 which notifies the touch circuit of the voltage adjustment period as seen in figure 12 where the touch sensing is synchronized to reject interference) (see Fig. 12, 14, [0082-0091]).
 	As to claim 9, Chen teaches the operation method according to claim 7, further comprising: notifying the touch circuit of the voltage adjustment period by the display driving circuit (i.e. as seen in figure 12 and 14, the synchronization control 104 applies the PWM signal from the control circuit 76 which notifies the touch circuit of the voltage adjustment period as seen in figure 12 where the touch sensing is synchronized to reject interference) (see Fig. 12, 14, [0082-0091]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior arts Reynolds (US Pub: 2015/0091864 A1) is cited to teach figure 5 embodiment with a power management system which control the capacitive sensing signal with voltage modulation.
 	The prior art Kwon et al. (US Pub: 2017/0090624 A1) is cited to teach a modular display power management system in element 500 figure 2 embodiment which is also able to control the common voltage signal to reduce noise.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        March 26, 2022